Citation Nr: 1534724	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for congenital sacralization, L5, to include as secondary to service-connected bilateral knee, ankle and foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from August 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In a July 2015 statement, the Veteran, via his representative, asserted that he had a low back disorder as a result of his service-connected bilateral knee, ankle and/or foot disabilities.  Accordingly, the issue on the cover page has been revised to include this theory of entitlement.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) ("although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.").  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should consider these electronic records.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a VA examination that was necessary for a medical opinion regarding the etiology of his congenital sacralization, L5, to include whether it was permanently aggravated by service or by a service-connected disability.

2.  On the state of this record, the Veteran's congenital sacralization, L5, was neither caused nor aggravated by service, and is not secondary to an already service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for congenital sacralization, L5, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of 

particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.
An October 2007 letter satisfied the requirements of the VCAA by informing the Veteran of the evidence necessary in order to substantiate his claim of entitlement to service connection on a direct basis.  This letter also satisfied the requirements of Dingess/Hartman by advising him of how VA assigns the disability rating and effective date elements of a claim.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Although the October 2007 letter did not provide the Veteran with notice of how to substantiate a claim of entitlement to service connection based on an already service-connected disability, his July 2015 appellate brief, in which his representative argued that he was entitled to service connection on a secondary basis, and specifically cited to VA regulation 38 C.F.R. § 3.310(a) (service connection when a disability is proximately due to, or the result of, a service-connected disease or injury) clearly demonstrated his knowledge and familiarity with the concept of secondary service connection and what was needed to establish his claim.  Accordingly, any failure in the content of the notice is not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

To the extent possible, VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claim.  

VA is generally required to develop claims for benefits by providing medical examinations when necessary to decide the claim. As discussed below, although VA attempted to assist the Veteran by providing appropriate medical examinations, the Veteran failed to report for a scheduled VA examination and he has not apprised VA of his whereabouts for further development. He has foreclosed all appropriate development of the claim and the Board must decide the appeal on the evidence of record.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  





For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection for certain chronic diseases, such as arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection generally may not be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  See VAOPGCPREC 82-90 (July 18, 1990).  

Review of his service treatment records shows that he reported lower back pain in September 2005, and x-rays of the lumbar spine revealed complete sacralization of L5, otherwise normal.  In May 2006, it was determined that he had congenital sacralization of L5, yet, a July 2006 MRI yielded normal results.  During a January 2007 medical examination, his spine was found to be within normal limits.  On the report of medical history, although the Veteran made several comments concerning other medical conditions, he made no reference to a low back disorder.



In March 2007, the Veteran was afforded a VA/QTC examination, and lumbar x-rays showed joint irregularity, diagnosed as congenital sacralization of L5, with transitional lumbosacral junction with left sacralitis.

In November 2012, the RO notified the Veteran by mail that he was going to be scheduled for another VA examination.  However, the letter was returned as undeliverable.  It was determined that he had moved and left no forwarding address.  In January 2014, another notification letter was mailed to the Veteran at another address notifying him that he would be scheduled for another examination.  However, he failed to appear for the February 2014 examination or provide good cause for his failure to appear.  While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c).  This includes the duty to keep VA apprised of his current mailing address.

There is a presumption of administrative regularity in VA processes, procedures, and mailings, allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

This presumption of administrative regularity, however, does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  This presumption is rebuttable, as, for example, when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the letter as undeliverable) and if there is another address on file at which the appellant perhaps could be located.  Here, although the RO attempted to notify the Veteran at another address of his upcoming VA examination, that letter was not returned and the Veteran did not appear (although, subsequent letters sent to the same address were returned as undeliverable).  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Because the Veteran has refused to cooperate with VA by failing to appear for his scheduled VA examination, no further action is necessary.

Based on a review of the evidence, which fails to demonstrate that the Veteran's congenital sacralization, L5, is related to his active duty service or a service-connected disability, service connection for this disorder is denied.

The Board has considered the Veteran's assertions that his low back disorder is the result of service.  As a layperson, he is competent to report the observable symptoms of a back disability, such as pain.  However, the question of whether his current disorder is related to military service is a complex medical question, not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay witness capable of diagnosing dislocated shoulder, but not competent to diagnose more complex disorder).  Because the evidence does not indicate that the Veteran has the appropriate training, experience or expertise to provide a medical opinion concerning a congenital spine disorder, he is not competent to comment on the etiology of his current L5 sacralization. 

A determination of service connection requires a finding of the existence of a current disability and a determination of a nexus or relationship between that disability and an injury or a disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  However, there is no competent and credible evidence of a nexus between the Veteran's claimed low back disorder and service or another service-connected disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for congenital L5 sacralization, on a direct, presumptive or secondary basis.  The "benefit-of-the doubt" rule is not for application.  38 U.S.C.A. § 5107(b) (2014). 

(ORDER ON NEXT PAGE)


ORDER

Service connection for congenital sacralization, L5, to include as secondary to service-connected bilateral knee, ankle and foot disabilities, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


